ORDER DENYING PETITION TO REHEAR
On receipt and consideration of a petition for rehearing and suggestion for rehearing en banc in the above styled cases; and
No judge in active service in this court having moved for rehearing en banc and the motion therefore having been referred to the panel which heard the case; and
The panel having noted nothing of substance in said motion for rehearing which had not been carefully considered before issuance of the court’s opinion.
Now, therefore, it is ORDERED that the motion for rehearing be and the same is hereby denied.
Judge Weick dissents from this order denying the petition to rehear and would grant the petition for the reasons set out in his dissent from the per curiam opinion entered in this case. 687 F.2d 143 (6th Cir.1982).